Merrick, J.
This is an action of debt upon a judgment of a county court in the state of Connecticut. The only ground of defence which has been suggested, or which it has been supposed could be deduced from the statement of facts agreed to by the parties, is, a want of jurisdiction in the court by which that judgment was rendered. The defendant, at the argument, denies that he had notice of the proceedings against him, or that he was a citizen of the state of Connecticut, or subject to the jurisdiction of its courts. It is perfectly welL settled that this is a competent, and when proved, a sufficient defence. Gleason v. Dodd, 4 Met. 333; Ewer v. Coffin, 1 Cush. 23. But it is a fact to be established by the party who asserts it; the burden of proof is upon him, because the presumption, in the absence of evidence, is in favor of the authority and jurisdiction of the court.
On looking into the statement of facts, nothing is found there to sustain the defence, or the allegations or objections of the defendant. He produces no evidence. He relies entirely on the record; and certainly the want of jurisdiction is not apparent from that. It was conceded, and very properly conceded at the argument, that the recital in the writ, that the defendants were “ absent and absconding debtors,” had no tendency to show that they were not then inhabitants of and resident within the state, because those words are mere words of form, applicable in conformity to their use in the public statutes of the state of Connecticut; Rev. Sts. of Conn. Title, 37; St. 1830, c. 32; St. 1842; and according to the construction given to them by its courts, equally and alike to persons who are found within, or persons who have departed from it.
The only other intimation made by the counsel for the defendant, referred to the difference in the description of the defendant as given in the writ and in the execution which issued upon the judgment. In the former he is described as an inhabitant of Hartford, and in the latter of East Hartford. *280Both places are within the state. He may have removed during the pendency of the suit from the one town to the other, and he was just as much subject to the jurisdiction of the court in the last as in the first. The difference of description does not, therefore, aid the defence or touch the question at issue.
No defence being shown, according to the agreement of parties, the entry must be

Defendant defaulted.